Citation Nr: 1533459	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  11-31 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for closed fracture of the left radial head, post-operative (left elbow disability).



REPRESENTATION

Appellant represented by:	American Red Cross



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps Reserve.  He had initial active duty for training from June 1975 to November 1975.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the March 2010 rating decision, the RO continued the 10 percent evaluation for the service-connected left elbow disability and granted a separate compensable evaluation for the left wrist with degeneration of the distal radial ulnar joint (also claimed as left arm) associated with the left elbow disability.  The Veteran expressed disagreement with the continued evaluation for the left elbow disability.  In an unappealed February 2013 rating decision, the RO denied service connection for ulnar neuropathy of the left upper extremity associated with the left elbow disability.  Based on the foregoing, the issue in appellate status is as stated above.

A hearing was held before a Decision Review Officer at the RO in June 2011.  A hearing was held before the undersigned Veterans Law Judge at the RO in May 2015.  Transcripts of both hearings are of record.  The undersigned Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence; however, the Veteran and his representative did not submit any additional evidence thereafter.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issues on appeal, with the exception of additional VA treatment records.  On remand, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review the contents of both electronic claims files in relation to the claim on appeal.

During the May 2015 Board hearing, the Veteran indicated that he had been having tingling in his arm from the elbow down for the last several years and that it was becoming harder for him to grasp objects.  See Bd. Hrg. Tr. at 8-11.  The RO denied service connection for ulnar neuropathy of the left upper extremity associated with the left elbow disability in an unappealed February 2013 rating decision.  The Veteran should submit any request to reopen this claim to the AOJ.  See 38 C.F.R. § 3.155 (as amended, effective from March 24, 2015); 79 Fed. Reg. 57660 (Sept. 25, 2014) (final rule).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claim.  Specifically, it appears that there may be outstanding and relevant VA treatment records not associated with the claims file, as detailed in the directives below.  See also Bd. Hrg. Tr. at 12-14 (Veteran also requested ongoing VA treatment records be obtained for claim).

In addition, the Veteran was most recently provided a VA examination in connection with this claim in August 2011.  Thereafter, the Veteran indicated that his disability had increased in severity since that time.  See October 2011 substantive appeal; May 2015 Bd. Hrg. Tr. at 9-10.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that a more recent examination would be helpful to ascertain the current severity and manifestations of the Veteran's service-connected disability in this case.  
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected left elbow disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records, including from the Orlando VA Medical Center and associated outpatient clinics, as reported at the May 2015 Board hearing.  See Bd. Hrg. Tr. at 12-14.  The request for VA treatment records should include a search for the 2009 left elbow x-ray report and the January 2010 fee-based EMG report, both identified in the January 2010 VA examination report.  It is noted that the EMG report appears to be available in the Vista Imaging System.  See March 2010 VA treatment record.

2.  After obtaining any identified and outstanding records, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected closed fracture of the left radial head, post-operative.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the post-service medical records, the January 2010 and August 2011 VA examination reports, and lay assertions.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's left elbow disability under the rating criteria.  In particular, the examiner should provide the range of motion of the forearm in degrees and indicate whether there is any ankylosis; flail joint; or, other impairment of the elbow, radius, or ulna.  He or she should also state whether there is any impairment of supination or pronation.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

The examiner should also state whether there are any scars related to the Veteran's left elbow disability.  If so, he or she should provide the findings necessary under the rating criteria for scars.

It should be noted that the Veteran is separately service-connected for left wrist with degeneration of the distal radial ulnar joint associated with the left elbow disability.  If the examiner is unable to distinguish between the symptoms associated with a service-connected left upper extremity disability and any symptoms associated with a nonservice-connected disorder, he or she should state so in the report.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ based on review of the entire VBMS and Virtual VA electronic claims files.

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

